—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered December 19, 1996, as amended by order of the same court and Justice, entered on or about April 11, 1997, which denied plaintiffs motion for summary judgment, and, upon a search of the record, granted defendants summary judgment dismissing the complaint and severing their counterclaims, unanimously affirmed, with costs.
Under the subject indemnity agreements, upon the demand for payment on the bonds by the United States Customs Service, plaintiff surety was entitled to seek a posting of collateral by defendants, as well as attorneys’ fees incurred as a consequence thereof; however, the attorneys’ fees must be reasonable (see, International Bus. Machs. Corp. v Murphy & *198O’Connell, 183 AD2d 681, appeal dismissed 81 NY2d 783). We agree with the motion court that the record demonstrates that the fees demanded by plaintiff were needlessly incurred as well as inflated, thus warranting dismissal of plaintiff’s claim for attorneys’ fees, its only remaining claim. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Tom, JJ.